Citation Nr: 0814495	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The record raises the issue of entitlement to service 
connection for a   urinary tract infection, as well as 
petitions to reopen previously denied claims for entitlement 
to service connection for hearing loss, and tinnitus.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.	The veteran did not engage in combat with the enemy while 
serving on active duty.

2.	The veteran does not have a verified in-service stressor 
that would support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2002 and January 
2008 letters, in the February 2004 statement of the case and 
in later supplemental statements of the case, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated in a January 2008 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Factual Background

The veteran served on active duty as a cook in the Republic 
of Vietnam from April 1969 to April 1970.  He received the 
National Defense Service, Vietnam Service, and Vietnam 
Campaign Medals.  His units of assignment during this time 
period were: the 87th Transportation Company for 
approximately one week in April 1969; the 151st 
Transportation Company from the end of April to July 1969; 
and the 572nd Transportation Company from July 1969 to March 
1970.  The veteran's occupational specialty was cook (94B20).  
The appellant was hospitalized from 29 March to 8 April 1970.  

In support of his claim he describes various stressful 
incidents during service.  These include witnessing rocket 
attacks while stationed in Long Binh, Vietnam; being 
physically threatened by a serviceman after reporting the 
individual for attempted theft; being frightened by a non 
commissioned officer who awoke the appellant while he slept 
at his post; seeing dismembered heads with body parts stuck 
in their mouths; attempting to strangle civilians for 
stealing government property; confronting civilians who were 
stealing from a convoy; contracting a "flesh-eating" 
disease while in-service; being insulted by medical care 
providers; and being transported to a hospital with severely 
wounded combat veterans.  

A February 2000 decision of the Social Security 
Administration found the appellant to have been totally 
disabled since January 1995, due to functional psychotic 
disorders, and alcohol/drug addiction.

An October 2002 statement from the veteran's ex-wife 
describes symptoms and patterns of behavior manifested post-
service that she indicated may have been associated with a 
claimed psychiatric disorder.  

December 2002 correspondence from K. Sloan, a VA 
psychiatrist, indicated his consideration of the veteran's 
reported in-service experiences, and post-service mental 
health history.  Dr. Sloan opined that a schizoaffective 
disorder and amphetamine dependence were the two primary 
diagnoses.  Each caused symptoms independent from the other, 
although each disorder made the other disorder more 
debilitating.  The physician stated that the veteran appeared 
to have a historical diagnosis of PTSD, the onset of which 
was coincident with, and may well have contributed to the 
severity of, amphetamine dependence.  

Following a March 2003 VA psychiatric examination the 
examiner stated that the claims file and pertinent post-
service history were reviewed.  The examiner opined that the 
reported stressors generally fell short of being considered 
life threatening.  Still, the claimant did describe one 
experience where a Sergeant of the Guard surprised and 
frightened the veteran after he had fallen asleep on guard 
duty.  There was also evidence of the appellant's significant 
amphetamine and hallucinogenic abuse, including LSD, before, 
during and after service.  The diagnoses were schizoaffective 
disorder, bipolar type, with auditory and visual 
hallucinations secondary to paranoia; amphetamine dependence; 
and polysubstance abuse/dependence, in reported sustained 
remission.

The examiner stated that the veteran presented with primary 
symptoms of schizoaffective disorder, bipolar type, which by 
report became clinically manifest sometime in the early-
1990s.  There was also evidence of amphetamine dependence 
since 1966, and polysubstance abuse including 
hallucinogenics, cocaine, and alcohol.  Notably, according to 
the examiner, the veteran did report being on active duty in 
the Army in Vietnam.  The examiner opined that the presented 
stressors were insufficient to substantiate a diagnosis of 
PTSD.  

The March 2004 correspondence from B. Stone, a VA social 
worker, states that in-service events were not completely 
described at the prior compensation examination.  This 
included a more detailed account of the incident where the 
veteran fell asleep at his post, and the Sergeant of the 
Guard sneaked up on the veteran and yelled   "you're dead."  
The claimant stated that this caused substantial stress and 
caused the appellant to remain fearful of going to sleep.  
Also mentioned was an incident in which the veteran 
confronted another serviceman over a plot to steal food.  The 
social worker requested that the claimant receive 
consideration for compensation for PTSD related to these 
incidents.  

A January 2005 report of contact reflects the veteran's 
contention that his military occupational specialty was 
unofficially changed from cook to truck driver after he 
arrived in Vietnam.  He later wrote that his first assignment 
in Vietnam was as a night perimeter tower guard.    

Statements received in September 2005 from the veteran and 
his girl friend describe a series of current symptoms in 
connection with mental disorders for which service-connected 
compensation was claimed.

A June 2006 statement from R.E., an individual who reports 
serving with the veteran, indicates that between 1969 and 
1970 the appellant related the details of certain traumatic 
experiences.  This individual recounted that the veteran 
contracted a "flesh eating" disease while in service, and 
was insulted by nurses in front of others in his ward.  R.E. 
stated that as a result of this illness, the claimant was 
medivaced to a military hospital where he was in close 
proximity to several seriously wounded patients. 

The February 2007 report of Dr. A. Sattin, a VA psychiatrist 
treating the veteran, stated the finding that the appellant 
had been completely disabled since returning from Vietnam due 
to PTSD, and an attention deficit/hyperactivity disorder.  
The psychiatrist continued that the inciting events included 
direct assaults by the enemy, and the sight of decapitated 
bodies and dismembered body parts.  It was opined that these 
"sights" recurred in nightmares and flashbacks.  The 
diagnosis included PTSD from Vietnam "combat," and 
attention deficit/hyperactivity disorder since childhood.  

Following a November 2007 VA psychiatric consultation with a 
different provider diagnoses of schizoaffective disorder, 
bipolar type; anxiety disorder not otherwise specified, rule 
out post traumatic stress disorder; ethanol dependence; 
amphetamine dependence; and cocaine dependence were offered.  

During his February 2008 hearing before the undersigned 
Veteran's Law Judge the veteran and his representative 
described the alleged circumstances under which he was 
required to work as a driver and guard after arriving at 
Vietnam.  The appellant described witnessing traumatic events 
while on guard duty, when medivaced for treatment of a 
"life-threatening" illness, observing civilians attempting 
to steal supplies, and witnessing rocket and mortar attacks.  
He stated that he was transferred between components of the 
same unit on several occasions while in Vietnam, but could 
not remember the exact unit designation or timeframe for 
several of the events described.     

A March 2008 RO memorandum to the file sets forth a formal 
finding that there was a lack of the detailed information 
necessary to corroborate stressors associated with the claim 
of entitlement to service connection for PTSD.  It found that 
the information supplied to corroborate the stressful events 
described by the veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC).  
According to the memorandum, all procedures to obtain this 
information had been properly followed, both written and 
telephonic, and all efforts to obtain the needed information 
had been exhausted, rendering further attempts futile.  It 
was noted that the rating decision, the statement of the 
case, and supplemental statements of the case explained the 
information necessary to attempt to verify claimed stressful 
events.  The RO concluded that the veteran had submitted 
insufficient information to justify a VA request for 
verification from the JSRRC. 

Analysis

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The criteria for establishing service connection for PTSD 
are:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
provides that, for VA purposes, all psychiatric diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to participation in combat, then the veteran's lay testimony, 
in and of itself, is insufficient to establish the occurrence 
of the alleged stressor.  In such cases,          the record 
must contain credible supporting information from another 
source which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors, including but not limited to service records and 
other objective bases.  See Cohen v. Brown, 10 Vet. App. 128, 
146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The evidence utilized for corroborative purposes may also 
include lay statements offered from individuals regarding the 
events alleged, in addition to unit history records and other 
service records.

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  That notwithstanding, corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  The U.S. Court of Appeals for Veterans Claims 
(Court) similarly held in Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002) that while the veteran's unit records did 
not specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

In this case, the competent evidence of record preponderates 
against granting entitlement to service connection.  In so 
finding the Board assumed that the veteran has a valid 
diagnosis of PTSD.  Hence, the analysis turns to whether 
there is a independently verified stressor supporting a 
diagnosis of post traumatic stress disorder.  As the veteran 
does not allege to have served in combat, and as there is no 
objective evidence supporting a finding that the appellant 
served in combat, his claimed stressors require independent 
corroboration.  

Amongst several claimed stressors is an incident involving 
the veteran falling asleep while on guard duty, only to be 
startled and verbally threatened by a noncommissioned 
officer.  As there is no documentation besides the veteran's 
statement that this occurred independent confirmation is 
required,.  In this respect, the veteran served as a cook, 
and a temporary duty assignment in another field is not 
documented.  Even assuming, however, that the appellant was 
assigned guard duties, and even after acknowledging that a VA 
examiner in March 2003 found this event to have some 
plausible significance to later clinical history, this event 
was never found to support a diagnosis of post traumatic 
stress disorder, even at the March 2003 study.

Another alleged incident in support of his claim consists of 
witnessing rocket attacks while stationed in Long Binh.  The 
veteran, however, has failed to provide essential details 
regarding this event, to include approximate dates (within a 
two-month timeframe), and his unit of assignment at the time 
of the purported attack.  The original PTSD questionnaire 
sent by the RO, along with a May 2002 duty to assist letter, 
and more recent supplemental statements of the case 
specifically requested additional details for purposes of 
stressor verification.  No additional details have been 
provided.  Without this information, VA is unable to assist 
in independently corroborating this event through means such 
as contacting the JSRRC.  The appellant's failure to provide 
additional details casts doubt on the veracity of their 
occurrence.

A third incident consists of the veteran's account that he 
developed a debilitating "flesh eating" "life threatening" 
disease which reportedly required hospitalization.  A June 
2006 lay statement provided by an individual who purportedly 
served with the veteran indicates a similar description of 
these events.  A review of service treatment records, 
however, indicates treatment for venereal disease.  This 
disorder was neither described as "life-threatening" nor 
manifested by "flesh eating" manifestations.  Rather, the 
appellant was treated for approximately three weeks at a 
military hospital, and the illness was clearly in remission 
on discharge.  This account raises grave doubts about the 
appellant's overall credibility.  

There are several remaining events the veteran has described 
which, without additional details, cannot be considered 
inherently verifiable through objective means.  This includes 
being threatened by another serviceman, witnessing civilian 
casualties, and witnessing physical confrontations between 
civilians and U.S. soldiers. Hence, the Board agrees with the 
March 2008 RO finding that there is insufficient information 
on file to support further VA efforts at independent 
verification of the claimed events, including a records 
inquiry with the JSRRC.  

Thus, assuming that the veteran actually does have post 
traumatic stress disorder, there is no currently confirmed 
in-service stressor upon which to predicate that diagnosis, 
as required under 38 C.F.R. § 3.304(f).  It warrants mention 
that the March 2003 VA examiner found that the veteran's 
history of substance abuse was a major factor in the onset of 
one or more present psychiatric disorders.  Such a history 
cannot, however, provide a basis for a grant of service 
connection under 38 C.F.R. § 3.301(d) (service connection may 
not be granted where the disorder is a result of abuse of 
alcohol or drugs).  

Accordingly, entitlement to service connection for PTSD is 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


